EXHIBIT 31.2 CERTIFICATION I, Marcia J. Miller, certify that: 1. I have reviewed this Annual Report on Form 10-K/A of Energy Focus, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/ Marcia J. Miller Marcia J. Miller Interim Chief Financial Officer and Secretary Date: April 6, 2015
